Citation Nr: 0946967	
Decision Date: 12/10/09    Archive Date: 12/18/09

DOCKET NO.  06-28 799	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable rating for a right 
testicle disability.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps 
from February 1980 to February 1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
a February 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which granted service connection for residuals of a 
hydrocelectomy of the right testicle and assigned an initial 
noncompensable (i.e., 0 percent) rating - retroactively 
effective from April 28, 2004, the date of receipt of the 
claim.  The Veteran appealed for a higher initial rating.  
See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

In February 2007, as support for his claim, the Veteran 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge (VLJ) of the Board.

In July 2007, the Board remanded the Veteran's claim for a 
higher initial rating for his right testicle disability to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC, for further development and consideration.  The Board 
also assumed jurisdiction over a derivative TDIU claim and 
remanded that claim, too.  Rice v. Shinseki, 251 F.3d 1378, 
1384 (2001); Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. 
Cir. 2001); and Bowling v. Principi, 15 Vet. App. 1 (2001).  
See also VAOPGCPREC 6-96 (Aug. 16, 1996); and VAOGCPREC 12-
2001 (July 6, 2001).

Regrettably, the Board must again remand these claims.




REMAND

The Board's prior July 2007 remand instructed the AMC to 
further develop the claims by sending the Veteran additional 
notice required by the Veterans Claims Assistance Act (VCAA) 
and a TDIU application (VA Form 21-8940), obtaining any 
outstanding treatment records from the Charleston VA Medical 
Center (VAMC) dated since April 2006, scheduling him for a VA 
compensation examination, and then readjudicating his claims 
in light of this additional evidence.

The AMC substantially complied with nearly all of these 
remand directives.  See Stegall v. West, 11 Vet. App. 268 
(1998) versus Dyment v. West, 13 Vet. App. 141, 146-47 (1999) 
(indicating the Veteran is entitled as a matter of law 
to "substantial," though not "exact," compliance with 
remand directives).  But inexplicably, after completing this 
additional development, the AMC did not readjudicate the 
claims - such as in a supplemental statement of the case 
(SSOC).  38 C.F.R. §§ 19.31, 19.37 (2009).  The Veteran, 
then, would be denied procedural due process and therefore 
unduly prejudiced were the Board to go ahead and readjudicate 
these claims without first providing him a SSOC concerning 
this additional development and consideration of these claims 
and giving him an opportunity to submit additional evidence 
and/or argument in response.

Accordingly, these claims are again REMANDED for the 
following action:

Send the Veteran a SSOC readjudicating 
his claims for a higher (i.e., 
compensable) initial rating for his 
right testicle disability and for a 
TDIU, in light of the additional 
evidence received in response to the 
Board's prior July 2007 remand.  Give 
the Veteran and his representative time 
to submit additional evidence and/or 
argument in response to this SSOC 
before returning the file to the Board 
for further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


